Title: From George Washington to Henry Lee, Jr., 29 September 1798
From: Washington, George
To: Lee, Henry Jr.



Dear Sir,
Mount Vernon 29th Sepr 1798

Your letter of yesterday’s date from George Town is received.
You know perfectly well what my inducements were to part with the property you purchased of me, but rather than have any difficulty, or unpleasant disputes respecting the payments, agreeable to contract, I would take productive property in the Federal City—in Alexandria—or almost anywhere—or any thing productive, or unproductive, at what it would fetch in the market—provided the title is indisputable—but protest decidedly against receiving any where their is the smallest pretensions of others.
As to the present being an unfavourable time to dispose of property in the City, or elsewhere, permit me to observe that it is a question of very equivocal solution. The rise or fall depends upon events, which, under present circumstances, few among us are able to penetrate or foretell the issue. But all this is matter of opinion or speculation, and but little to the purpose.
Point out, if you please, the precise property; the precise situation of it; and, if absolutely free from any incumbrance or disputes. This will enable me to determine, at once, if there be a probability of accomodating matters in the way you propose. It is necessary I should inform you, that I have tried every expedient in my power, to obtain payment of Jesse Simms note, but, as yet, without effect; and that, by looking to my letter of the 8th of Sepr last year, you will perceive that credit was only to be given when paid.
With respect to Corn, I have partly contracted with my Nephew, Colo. Wm Washington of Westmoreland, for an annual supply of 500 Barls.
I hope nothing will occasion your leaving these parts without my

seeing you. I want much to do it on account of some military concerns, and the sooner it can be made to suit your convenience the more agreeable it would be to me. But for the daily expectation I have been in of this pleasure, I should long since have written to you on this subject. With great esteem & regard I remain Dr Sir Yr obedt & affece Servt

Go: Washington

